DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the at least one connecting element" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rink et al. (DE 10239126A1).
Re claim 1, Rink et al. disclose a filling level sensing device for a liquid reservoir (4), in particular for a compensation tank of a vehicle brake system (Fig. 1), comprising: at least one float (60) which is designed to come into contact with the liquid in the liquid reservoir, at least one sensor element (See translation pg. 3, 3rd par. Wherein the float “carries magnets”) which is connected to the at least one float, and at least two sensors (53, 54) for detecting the position of the at least one sensor element, wherein at least one of the sensors senses a change in the filling level of the liquid reservoir depending on the position of the at least one sensor element relative to the at least two sensors. (Fig. 2, Pg. 3, 2nd Par.)

Re claim 2, Rink et al. disclose wherein the at least one sensor element can be displaced relative to the at least two sensors (53, 54) in the vertical direction. (See Fig. 2 and translation pg. 3, par. 2-3)

Re claim 5, Rink et al. disclose wherein the at least one sensor element produces a magnetic field. (See translation pg. 3, par. 2-6)

Re claim 6, Rink et al. disclose wherein the at least two sensors (53, 54) react to the magnetic field which is produced by the at least one sensor element. (See translation pg. 3, par. 2-6)

Re claim 8, Rink et al. disclose wherein each of the at least two sensors is connected to an electrical circuit. (Fig 2 illustrates an electrical circuit diagram of the switches of the device and the resistors connected in parallel.)

Re claim 9, Rink et al. disclose wherein at least one of the at least two sensors (53, 54) is a switch which changes its switching state depending on the magnetic field which is produced by the at least one sensor element. (See translation pg. 3, par. 2-6)

Re claim 11, Rink et al. disclose wherein the at least two sensors (53, 54) are arranged in a sensor housing (50) which can be connected to the liquid reservoir (4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rink et al. (DE 10239126A1) in view of LaLanne et al. (FR 3028473).
Re claim 3, Rink et al. do not teach wherein the at least one float has at least one connecting element on which the at least one sensor element is arranged.  LaLanne et al. teach wherein at least one float (51) has at least one connecting element (53) on which the at least one sensor element (55) is arranged. (Fig. 2)  It would have been obvious to one of ordinary skill in the art before the effective filing date to have use the alternative arrangement of elements as taught by LaLanne et al. in order to provide alternative positioning of the sensor element.

Re claim 4, Rink et al. as modified teach wherein there is a guide (52) for the at least one connecting element, which guide guides a displacement of the connecting element (53) in the vertical direction. (LaLanne et la. – Fig. 2)

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Penigault et al., Nakagawa et al., and Yamamoto teach similar filling level sensing devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
June 30, 2022